Citation Nr: 0029279	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist fracture and, if so, whether all of the evidence 
both old and new warrants a grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in January 
1999, but was remanded in order to afford the RO an 
opportunity to consider the veteran's claim in light of the 
United States Court of Appeals for the Federal Circuit's 
decision in Hodge v. West, 155 F.3d 1356 (1998).  This action 
has been completed, and as the decision has remained 
unfavorable to the veteran, the appeal has been returned to 
the Board for further review.  


FINDINGS OF FACT

1.  Entitlement to service connection for a non-united 
fracture of the right navicular bone of the wrist/right hand 
injury was denied in a May 1984 rating decision; the veteran 
did not submit a notice of disagreement with this decision 
within one year of notice thereof.  

2.  The veteran has submitted evidence that was not 
considered by the May 1984 rating decision and which bears 
directly and substantially on the issue at hand in support of 
his request to reopen his claim for service connection for a 
right wrist disability.  

3.  Additional evidence received subsequent to the May 1984 
rating decision contains an opinion that indicates the 
veteran's non-united old navicular fracture was aggravated by 
basic training.



CONCLUSIONS OF LAW

1.  The May 1984 rating decision which denied entitlement to 
service connection for non-united fracture of the right 
navicular bone of the wrist/right hand is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (1999).

2.  The veteran has submitted new and material evidence 
regarding his claim for entitlement to service connection for 
a non-united fracture of the right navicular bone of the 
wrist/right hand; therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a right wrist disability.  He notes that he 
injured his right wrist not long before entering active 
service, but he argues that this disability was aggravated as 
a result of the push-ups he was required to perform during 
basic training.  He states that he was discharged as a result 
of his right wrist disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999). 

Entitlement to service connection for a non-united fracture 
of the right navicular bone of the wrist/right hand injury 
was denied in a May 1984 rating decision.  The veteran was 
informed of this decision in a June 1984 letter, which also 
provided the veteran with his appellate rights.  The veteran 
next contacted the RO regarding his claim more than seven 
years later in September 1991.  As the veteran did not submit 
a notice of disagreement with the May 1984 decision within 
one year of receipt of the June 1984 letter, the decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The evidence considered by the May 1984 rating decision 
consisted of the veteran's service medical records.  The 
decision noted that the veteran had undergone Medical Board 
proceedings during active service, which determined that his 
right wrist disability had existed prior to service, and that 
it was not aggravated during active service.  

The evidence submitted by the veteran since May 1984 consists 
of private medical records dated January 1995, and the 
findings of a private X-ray study of the right wrist dated 
November 1995.  The January 1995 records indicate that the 
veteran complained of having right wrist pain since 1972.  He 
stated that he fractured the wrist four to six weeks before 
entering active service.  The veteran had been discharged 
while in basic training due to his right wrist disability.  
The November 1995 X-ray study revealed remote post-traumatic 
changes involving the navicular bone with presumed non-
united, osteoarthritic changes, and erosion of the lateral 
aspect of the distal radius.  No acute fracture of 
dislocation was shown.  

The Board finds that the evidence submitted by the veteran 
since May 1984 is both new and material.  The evidence is new 
in that it contains facts that were not before the decision 
makers in May 1984.  It is also material because it suggests 
that the veteran has been having wrist problems since his 
discharge from active service.  Therefore, the Board finds 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Accordingly, as new and material evidence has been presented, 
the veteran's claim for service connection for a non-united 
fracture of the right navicular bone of the wrist/right hand 
is reopened and must be considered in light of all the 
evidence, both old and new, with evaluation of the probative 
value of the evidence.  However, in view of the reopening of 
the claim for service connection for a non-united fracture of 
the right navicular bone of the wrist/right hand, this issue 
is further addressed in the REMAND section of this decision.  


ORDER

The claim for entitlement to service connection for a non-
united fracture of the right navicular bone of the 
wrist/right hand is reopened; to this extent only, the appeal 
is granted.  


REMAND

The veteran's service medical records contain conflicting 
opinions as to whether or not his pre-existing right wrist 
disability was aggravated during active service.  In this 
regard, the initial November 3, 1972, records indicate that 
the disability was aggravated by basic training.  While 
subsequent opinions contained in records dated November 6, 
1972 and November 7, 1972, found that the veteran's 
disability was not aggravated by active service, these 
opinions were signed by different doctors than the doctor who 
stated that the disability was aggravated.  The veteran has 
not been afforded a VA orthopedic examination of his right 
wrist since discharge from service in order to ascertain the 
nature of his current disability and to afford an examiner an 
opportunity to review the medical records and express an 
opinion as to whether or not the veteran's disability was 
aggravated during active service.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant medical records 
and affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claim, the case is REMANDED to the RO for the 
following development: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
wrist disability since discharge from 
active service.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right wrist 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the claims folder, the examiner should 
express the following opinions: 1) Is it 
at least as likely as not that there was 
a permanent increase in disability of the 
veteran's right wrist disability during 
active service?  2) If the examiner 
determines that there was an increase in 
disability during active service, was 
this increase due to the natural progress 
of the disability?  The reasons and bases 
for these opinions should be included.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for a 
right wrist disability.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

